       Case 1:15-cv-07433-LAP Document 1115 Filed 09/11/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



VIRGINIA L. GIUFFRE,

                             Plaintiff,                    Case No. 15-cv-07433-LAP

       v.

                                                           DECLARATION OF SIGRID S.
                                                           MCCAWLEY

 GHISLAINE MAXWELL,

                             Defendant.


I, Sigrid S. McCawley, hereby declare as follows:

   1. I represent the Plaintiff, Virginia L. Giuffre, in the above-captioned matter.

   2. Pursuant to this Court’s August 26, 2020, order directing the Original Parties to serve

       Non-Party Notices on all remaining Non-Parties, ECF No. 1107, the Original Parties

       agreed to split responsibility for mailing the Non-Party Notices.

   3. Defendant’s counsel agreed to serve the Non-Party Notices to J. Doe 1 through J. Doe 91,

       while I agreed to serve the Non-Party Notices to J. Doe 92 through J. Doe 185.

   4. Pursuant to the updated Order and Protocol for Unsealing Decided Motions, ECF No.

       1108, I used best efforts to identify the most current addresses for J. Doe 92 through J.

       Doe 185.

   5. I mailed the following documents to the Non-Parties listed in paragraphs six and seven

       below: (1) Notice to Non-Parties of Possible Unsealing of Sealed Documents, ECF No.

       1044; (2) Non-Party’s Request for Excerpts of Sealed Documents and Acknowledgement
   Case 1:15-cv-07433-LAP Document 1115 Filed 09/11/20 Page 2 of 4




   of Court Order and Protocol Governing the Excerpts, id.; (3) Non-Party’s Objection to

   Unsealing, id.; and (4) the Order and Protocol for Unsealing Decided Motions (Updated

   August 27, 2020). ECF No. 1108.

6. On September 10, 2020, I sent the Non-Party Notices via first-class certified mail (return

   receipt requested) and, for international addresses, via FedEx, to the following Non-

   Parties:

                    J. Doe 92                                   J. Doe 136
                    J. Doe 93                                   J. Doe 138
                    J. Doe 94                                   J. Doe 139
                    J. Doe 95                                   J. Doe 140
                    J. Doe 96                                   J. Doe 141
                    J. Doe 99                                   J. Doe 142
                    J. Doe 102                                  J. Doe 143
                    J. Doe 103                                  J. Doe 144
                    J. Doe 105                                  J. Doe 145
                    J. Doe 106                                  J. Doe 147
                    J. Doe 107                                  J. Doe 148
                    J. Doe 108                                  J. Doe 150
                    J. Doe 109                                  J. Doe 151
                    J. Doe 110                                  J. Doe 153
                    J. Doe 113                                  J. Doe 154
                    J. Doe 115                                  J. Doe 155
                    J. Doe 117                                  J. Doe 157
                    J. Doe 119                                  J. Doe 160
                    J. Doe 120                                  J. Doe 163
                    J. Doe 121                                  J. Doe 164
                    J. Doe 122                                  J. Doe 167
                    J. Doe 123                                  J. Doe 169
                    J. Doe 125                                  J. Doe 172
                    J. Doe 126                                  J. Doe 173
                    J. Doe 127                                  J. Doe 176
                    J. Doe 128                                  J. Doe 179
                    J. Doe 129                                  J. Doe 180
                    J. Doe 130                                  J. Doe 181
                    J. Doe 131                                  J. Doe 183
                    J. Doe 133                                  J. Doe 184
                    J. Doe 134                                  J. Doe 185
                                           2
   Case 1:15-cv-07433-LAP Document 1115 Filed 09/11/20 Page 3 of 4




7. On September 11, I sent the Non-Party Notices via first-class certified mail (return receipt

   requested) and, for international addresses, via FedEx, to the following Non-Parties:

                    J. Doe 97
                    J. Doe 101
                    J. Doe 116
                    J. Doe 162
                    J. Doe 168
                    J. Doe 174
                    J. Doe 177


8. I have not sent Non-Party Notices to the following Non-Parties because, using best efforts,

   I have been unable to locate an address for them:

                    J. Doe 98                                    J. Doe 149
                    J. Doe 100                                   J. Doe 152
                    J. Doe 111                                   J. Doe 158
                    J. Doe 112                                   J. Doe 159
                    J. Doe 114                                   J. Doe 161
                    J. Doe 118                                   J. Doe 165
                    J. Doe 124                                   J. Doe 166
                    J. Doe 135                                   J. Doe 170
                    J. Doe 137                                   J. Doe 171
                    J. Doe 146                                   J. Doe 175
                                                                  J. Doe 178


9. I have not sent the Non-Party Notice to the following deceased Non-Parties:

                    J. Doe 104
                    J. Doe 132
                    J. Doe 156
                    J. Doe 182




                                            3
        Case 1:15-cv-07433-LAP Document 1115 Filed 09/11/20 Page 4 of 4




I hereby declare under penalty of perjury that the foregoing statements are true and correct.


 Dated: September 11, 2020             Respectfully Submitted,


                                       /s/ Sigrid S. McCawley

                                       Sigrid S. McCawley
                                       Boies Schiller Flexner LLP
                                       401 E. Las Olas Boulevard, Suite
                                       1200 Fort Lauderdale, FL 33301
                                       Tel: (954) 356-0011
                                       Fax: (954) 356 0022
                                       Email: smccawley@bsfllp.com

                                       Counsel for Plaintiff, Virginia Giuffre




                                                 4
